19-23649-rdd         Doc 215        Filed 10/04/19       Entered 10/04/19 17:13:49                  Main Document
                                                        Pg 1 of 4


FOX SWIBEL LEVIN & CARROLL LLP
Suj M. Pandya
Margaret M. Anderson
200 W. Madison Street, Suite 3000
Chicago, Illinois 60606
Telephone: (312) 224-1200
Facsimile: (312) 224-1201
spandya@foxswibel.com
panderson@foxswibel.com

Counsel for Old Republic Insurance Company and its affiliated entities

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:

PURDUE PHARMA L.P., et al.,                                      Chapter 11

                                           Debtors.1             Case No. 19-23649 (RDD)

                                                                 (Jointly Administered)

      MOTION FOR ADMISSION PRO HAC VICE OF MARGARET M. ANDERSON

         I, Margaret M. Anderson, request admission pro hac vice, before the Honorable Robert D.

Drain, to represent Old Republic Insurance Company and its affiliated entities in the

above-referenced chapter 11 cases.

         I certify that I am a member in good standing of the bar of the State of Illinois and admitted

to practice before the United States District Court for the Northern District of Illinois.

         I have submitted the filing fee of $200.00 with this motion for pro hac vice admission.


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration in the applicable jurisdiction,
are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal Technologies L.P.
(1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P.
(8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir
Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical
Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P.
(7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals
L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SCV Pharma L.P. (5717) and SVC Pharma Inc. (4014).
The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901.
19-23649-rdd   Doc 215   Filed 10/04/19    Entered 10/04/19 17:13:49      Main Document
                                          Pg 2 of 4


Dated: October 4, 2019                    FOX SWIBEL LEVIN & CARROLL LLP

                                          /s/ Margaret M. Anderson
                                          Margaret M. Anderson (IL Bar No. 3127338)

                                          200 W. Madison Street, Suite 3000
                                          Chicago, Illinois 60606
                                          Telephone: (312) 224-1200
                                          Facsimile: (312) 224-1201
                                          panderson@foxswibel.com

                                          Counsel to Old Republic Insurance Company and
                                          its affiliated entities




                                            2
19-23649-rdd         Doc 215        Filed 10/04/19       Entered 10/04/19 17:13:49                  Main Document
                                                        Pg 3 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:

PURDUE PHARMA L.P., et al.,                                      Chapter 11

                                           Debtors.1             Case No. 19-23649 (RDD)

                                                                 (Jointly Administered)


              ORDER GRANTING ADMISSION TO PRACTICE PRO HAC VICE

         Upon the motion of Margaret M. Anderson, to be admitted, pro hac vice, to represent Old

Republic Insurance Company and its affiliated entities in the above-referenced chapter 11 cases,

and upon the movant’s certification that the movant is a member in good standing of the bar of the

State of Illinois and admitted to practice before the United States District Court for the Northern

District of Illinois, it is hereby

         ORDERED, that Margaret M. Anderson is admitted to practice, pro hac vice, in the

above-referenced chapter 11 cases to represent Old Republic Insurance Company and its affiliated

entities, in the United States Bankruptcy Court for the Southern District of New York, provided

that the filing fee has been paid.



                                             [signature page follows]



1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration in the applicable jurisdiction,
are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal Technologies L.P.
(1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P.
(8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir
Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical
Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P.
(7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals
L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SCV Pharma L.P. (5717) and SVC Pharma Inc. (4014).
The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901.
19-23649-rdd     Doc 215    Filed 10/04/19    Entered 10/04/19 17:13:49   Main Document
                                             Pg 4 of 4




Dated:                       , 2019
         White Plains, New York


                                                   /s/
                                                   HON. ROBERT D. DRAIN
                                                   UNITED STATES BANKRUPTCY JUDGE




                                               2
